DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hafermalz et al. (DE102012103147A1) in view of Fischer et al. (DE10161715A1).
For claim 1, Hafermalz et al. discloses [a steering system for a motor vehicle] (page 1, paragraphs [0001] and [0002]) comprising: 
a steering gear including: 
a housing 1;
a toothed wheel 2;
a fixed bearing 5 having:
[a bearing sleeve] (left portion of fig. 2);
a rotary bearing 8 [received in the bearing sleeve] (figs. 2 and 3); and 
a pivot ring 10, 12, 14 that includes: 
one or more torsion webs 14; 
an outer ring 12 [fixed in the housing] (fig. 1, pages 15 and 16, paragraph [0034]); and 
an inner ring 10 connected to or integrated into the bearing sleeve, [the inner ring and the outer ring pivotably connected to each other via the one or more torsion webs] (pages 16 and 17, paragraph [0035]), 
a floating bearing 7 having: 
a bearing bushing 11, 13, 17, 19, 21, 22, and 25 – 28 [mounted in the housing] (figs. 2 and 4 – 6); and 
a rotary bearing 9 [is received in the bearing bushing so as to be radially mobile within the housing] (capable), and 
[a helical pinion shaft 3] (fig. 2) having: 
[a first portion received in the rotary bearing so as to be mounted in the fixed bearing] (fig. 2, left end portion of pinion received within fixed bearing); 
[a second portion received in the rotary bearing of the floating bearing so as to be mounted in the floating bearing] (fig. 2, right end portion received within floating bearing); and 
a helical pinion 3 [that meshes with the toothed wheel, and that is located between the first portion and the second portion] (fig. 2, middle portion of pinion); and 
a steering motor (page 14, paragraph [0032]) 
wherein at least one of: 
[the outer ring of the pivot ring of the fixed bearing and the bearing bushing of the floating bearing is mounted in the housing by a vibration-damping decoupling element 20 that is interposed between the housing and the at least one of the outer ring and the bearing bushing] (figs. 2 and 6, page 19, paragraph [0038], the outer ring is also provided with a radial opening halfway along its axial length, in which the material of the elastomer sleeve 20 is also arranged also shows that the inner ring 11 on its inner side receiving the worm 3 and the outer ring 13 on its outer side, via which the floating bearing 7 is mounted in the associated receptacle of the housing 1); 
but does not explicitly disclose 
a clutch element; and 
the steering motor connected, exclusively via the clutch element, with rotational driving action, to the helical pinion shaft of the steering gear.
	Fischer et al. discloses an electric power steering system comprising a worm gear 1; a worm 3; a clutch 8 (pages 17 and 18, paragraph [0036]); a drive motor 10; [wherein the worm is connected by means of a coupling … to a drive shaft 9, which is in operative connection with a drive motor 10] (pages 12 and 13, paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the clutch element and subsequent connection to the electric motor as taught by Fischer et al. with the steering system of Hafermalz et al. to allow for regulation of assist torque from an electric motor, thus improving overall operation of the steering system.	
For claim 2, Hafermalz et al. modified as above discloses the steering system, wherein: 
the bearing bushing of the floating bearing has: 
an inner bushing 11 [that receives the rotary bearing of the floating bearing] (pages 15 and 16, paragraph [0034]); and 
an outer bushing 13 [that surrounds the inner bushing and that is fixed in the housing] (pages 15 and 16, paragraph [0034]), the outer bushing and the inner bushing delimit an annular gap 19; and 
the outer bushing and the inner bushing are connected to one via a flexible connecting portion 20 [such that the outer bushing and the inner bushing are movable relative to each other in at least one radial direction] (capable, via elastic material of the elastomer sleeve 20).
For claim 3, Hafermalz et al. modified as above discloses the steering system wherein [the vibration-damping decoupling element is formed entirely from a plastic or an elastomer] (page 20, paragraph [0039]). 
For claim 4, Haftermalz et al. modified as above discloses the steering system [wherein the at least one of the outer ring and the bearing bushing is mounted in the housing exclusively with the vibration-damping decoupling element interposed between the at least one of the outer ring and the bushing bearing and the housing] (wherein fig. 6 explicitly discloses the vibration-damping decoupling element being on an outer portion of the outer bushing 13, in combination with page 19, paragraph [0038], which states “the outer ring is also provided with a radial opening halfway along its axial length, in which the material of the elastomer sleeve 20 is also arranged also shows that the inner ring 11 on its inner side receiving the worm 3 and the outer ring 13 on its outer side, via which the floating bearing 7 is mounted in the associated receptacle of the housing 1”). 
For claim 5, Hafermalz et al. discloses [a steering system for a motor vehicle] (page 1, paragraphs [0001] and [0002]) comprising: 
a steering gear including: 
a housing 1;
a toothed wheel 2;
a fixed bearing 5 having:
[a bearing sleeve] (left portion of fig. 2);
a rotary bearing 8 [received in the bearing sleeve] (figs. 2 and 3); and 
a pivot ring 10, 12, 14 that includes: 
one or more torsion webs 14; 
an outer ring 12 [fixed in the housing] (fig. 1, pages 15 and 16, paragraph [0034]); and 
an inner ring 10 connected to or integrated into the bearing sleeve, [the inner ring and the outer ring pivotably connected to each other via the one or more torsion webs] (pages 16 and 17, paragraph [0035]), 
a floating bearing 7 having: 
a bearing bushing 11, 13, 17 – 23, and 25 – 28 [mounted in the housing] (figs. 2 and 4 – 6); and 
a rotary bearing 9 [is received in the bearing bushing so as to be radially mobile within the housing] (capable), and 
[a helical pinion shaft 3] (fig. 2) having: 
[a first portion received in the rotary bearing so as to be mounted in the fixed bearing] (fig. 2, left end portion of pinion received within fixed bearing); 
[a second portion received in the rotary bearing of the floating bearing so as to be mounted in the floating bearing] (fig. 2, right end portion received within floating bearing); and 
a helical pinion 3 [that meshes with the toothed wheel, and that is located between the first portion and the second portion] (fig. 2, middle portion of pinion); and 
a steering motor (page 14, paragraph [0032]) 
[wherein at least one of the pivot ring of the fixed bearing, the bearing bushing of the floating bearing, the helical pinion, the toothed wheel, and the clutch element is formed at least partially from a vibration-damping material 20] (fig. 6, page 19, paragraph [0038], wherein the vibration-damping material is shown to form at least a portion of the bearing bushing); but does not explicitly disclose 
a clutch element; and 
the steering motor connected, exclusively via the clutch element, with rotational driving action, to the helical pinion shaft of the steering gear.
	Fischer et al. discloses an electric power steering system comprising a worm gear 1; a worm 3; a clutch 8 (pages 17 and 18, paragraph [0036]); a drive motor 10; [wherein the worm is connected by means of a coupling … to a drive shaft 9, which is in operative connection with a drive motor 10] (pages 12 and 13, paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the clutch element and subsequent connection to the electric motor as taught by Fischer et al. with the steering system of Hafermalz et al. to allow for regulation of assist torque from an electric motor, thus improving overall operation of the steering system.	
For claim 6, Hatermalz et al. modified as above discloses the steering system [wherein the vibration-damping material is a plastic or an elastomer] (page 20, paragraph [0039]). 

Response to Arguments
Applicant's arguments filed 4/15/22 have been fully considered but they are not persuasive. Appellant argues the prior art fails to disclose “an outer ring or bearing bushing that is mounted to the housing by a vibration-damping decoupling element that is interposed between the housing and the respective outer ring or bearing bushing”.  Further stating, the outer rings of both bearings are mounted directly to the housing with no structure interposed therebetween.  However, Hafermalz et al. discloses in figs. 2 and 6, page 20, paragraph [0038], “the outer ring is also provided with a radial opening halfway along its axial length, in which the material of the elastomer sleeve 20 is also arranged also shows that the inner ring 11 on its inner side receiving the worm 3 and the outer ring 13 on its outer side, via which the floating bearing 7 is mounted in the associated receptacle of the housing 1”.
Additionally, appellant argues the prior art fails to disclose “a pivot ring, bearing bushing, helical pinion, toothed wheel, or clutch formed at least partially from a vibration-damping material.  However, Hafermalz et al. discloses in fig. 6, pages 18 and 19, paragraphs [0037] and [0038], wherein the vibration-damping material is shown to form at least a portion of the bearing bushing.  The bearing bushing for the rejection of claims 5 and 6 is shown to include elements 11, 13, 17 – 23, and 25 – 28 of the prior art, Hafermalz et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611